t c memo united_states tax_court alan m resser and melinda b resser petitioners v commissioner of internal revenue respondent docket no filed date steven d blanc for petitioner melinda b resser joseph t ferrick for respondent supplemental memorandum findings_of_fact and opinion wright judge this matter is before the court on remand from the court_of_appeals for the seventh circuit 74_f3d_1528 7th cir revg and remanding tcmemo_1994_241 this opinion supplements resser v commissioner tcmemo_1994_241 revd and remanded 74_f3d_1528 7th cir petitioners filed a joint federal_income_tax return for taxable_year respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an addition_to_tax under section in the amount of dollar_figure respondent also determined that petitioners were liable for an increased rate of interest pursuant to sec_6621 due to a substantial_underpayment attributable to a tax- motivated transaction the deficiency addition_to_tax and increased interest relate solely to alan m resser’s stock_option trades the primary issue presented at trial was whether losses from alan m resser's stock_option spread transactions should be disallowed because the transactions were not entered into for profit after trial in resser v commissioner tcmemo_1991_ resser i we held that the losses generated by alan m resser's stock_option trades were not deductible under sec_165 because mr resser lacked the requisite profit_motive consequently we sustained respondent's determinations with respect to the deficiency addition_to_tax and increased rate of interest prior to trial of resser i melinda b resser filed a motion to sever issue of innocent spouse we granted the motion and a all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure separate trial was held in chicago illinois on the issue of whether melinda b resser qualifies for relief under the innocent spouse provision of sec_6013 in resser v commissioner tcmemo_1994_241 resser ii we concluded that melinda b resser did not qualify as an innocent spouse because she did not satisfy sec_6013 and d two of the four requirements of the innocent spouse relief provision because we found that melinda b resser did not satisfy the requirements of sec_6013 and d we did not address whether the understatement resulted from a grossly erroneous item as required by sec_6013 on appeal the court_of_appeals for the seventh circuit reversed our decision and held that melinda b resser did satisfy sec_6013 and d the court_of_appeals remanded the case to this court solely to determine whether melinda b resser satisfies sec_6013 the parties agree and we have found that for taxable_year petitioners filed a joint_return and that there was a substantial_understatement of tax attributable to alan m resser consequently the issue before us is whether the substantial_understatement is attributable to grossly_erroneous_items for the reasons set forth below we find that the substantial_understatement is attributable to grossly_erroneous_items of alan m resser and hold that melinda b resser has satisfied sec_6013 findings_of_fact we adopt in full the findings_of_fact in our prior memorandum opinions for convenience we repeat below some of the important findings_of_fact and we make additional findings_of_fact petitioners resided in highland park illinois at the time their petition was filed from through mr resser was a member of the chicago board_of options exchange cboe a registered national securities exchange mr resser held market maker status in appointed stock_options that he traded at the cboe during taxable_year mr resser executed stock_option trade sec_3 at the cboe in two accounts account amr and account qrf account amr was registered in the name of bichon venture bichon an illinois limited_partnership mr resser was the managing general_partner of bichon account qrf was a joint account registered in the name of mr resser and rialcor securities corp rialcor the cboe member firm through which see resser i for detailed descriptions of both the cboe and the market maker function see resser i for a discussion of the fundamentals of cboe option trading for the first months of account qrf was designated rsr it was changed to qrf because of a cboe rule change in date mr resser entered into option transactions on different days each involving superior oil soc stock_options respondent did not challenge the soc transactions in account rsr because the transactions merely closed option positions that were open as of date mr resser cleared all his trading activities at all times relevant to this case mr resser was a one-third owner of rialcor pursuant to an oral agreement mr resser received percent of the profits and losses realized in account qrf and rialcor received the balance a typical workday for mr resser began with a breakfast business meeting with a co-owner of rialcor after the business meeting mr resser reviewed the daily trading sheets of approximately traders in his performance of risk management duties for rialcor next mr resser would analyze his own trading positions and prepare for the day's trading mr resser spent approximately hours a day trading options for bichon in account amr the vast majority of mr resser's option trading in taxable_year was done for bichon in account amr he engaged in trading activities with respect to account amr on an almost daily basis during mr resser entered into transactions involving baxter travenol laboratories general foods corp honeywell inc and international business machines in account amr from april through date mr resser entered into a total of big_number option transactions in account amr for this same period mr resser entered into only option transactions in account qrf each involving teledyne tdy stock_options mr resser traded only tdy options in account qrf and did not execute any tdy option transactions in account amr the exact amount of time spent by mr resser trading for account qrf is not known but it appears to have been de_minimis the tdy transactions executed by mr resser for account qrf were known as spreads the basic strategy of a spread transaction is utilizing one option in the spread to offset the risk of another option in a spread theoretically a spread position reduces to some extent both risk and profit potential this reduction in the risk and profit potential of a spread may be altered by exercise by assignment by offsetting a position or through a market event affecting the underlying stock tdy stock prices were volatile during on date mr resser entered into the following tdy box spread option long short quantity april call april put april call april put mr resser testified that a trade could take seconds to execute a spread is a position consisting of both long and short options in all puts all calls or a combination of puts_and_calls see resser i for an explanation of options and option trading though it was not explicit in the record we infer that mr resser was known at the cboe as a spreader that is a trader whose specialty was engaging in option spread transactions tdy stock closed pincite on date if the price of tdy stock declined from to or below the september box spread would be profitable on date mr resser established the following butterfly_spread position option long short quantity april call april call april call this butterfly_spread would achieve its optimum profitability if the tdy stock price decreased to the september tdy stock_option transactions all occurred within a 10-minute period on date mr resser established a position that could be described as a double box spread or as two butterfly spreads the spread consisted of the following option long short quantity jan call jan put jan call jan put jan call jan put as with the september spreads the october position would be able to generate profit if the price of tdy declined the october transactions were reported as having occurred within a 16-minute period on october and mr resser entered into positions comprising butterfly spreads from these spread trades mr resser closed certain positions and realized net losses in the amount of dollar_figure a portion of these losses dollar_figure was generated on date when mr resser closed out the january call leg from his october tdy transaction on date mr resser closed out an april call leg from a september spread and realized a dollar_figure loss on date mr resser established an april butterfly call spread short on the wings long on the body and realized losses of dollar_figure mr resser also entered into a january butterfly call spread that netted losses of dollar_figure mr resser's net losses claimed from the few trades occurring on september october and amounted to dollar_figure mr resser executed no other stock_option trades in account qrf until date on that date mr resser entered into a tdy spread and realized a net gain of dollar_figure the december spread reduced mr resser's net trading losses in account qrf from dollar_figure to dollar_figure mr resser's 90-percent share of the dollar_figure loss equaled dollar_figure after the december transactions no other trades were executed by mr resser for account qrf during the remainder of for taxable_year petitioners reported wage income of dollar_figure consisting of dollar_figure earned by mr resser as a risk manager for rialcor and dollar_figure of compensation earned by mrs resser mr resser also earned dollar_figure as consulting and director fees for taxable_year petitioners reported a dollar_figure loss from stock_option investments on a schedule c attached to their federal_income_tax return included in the schedule c loss were dollar_figure of losses and dollar_figure of gains from stock_option spread transactions from account qrf in addition to the dollar_figure of loss dollar_figure minus dollar_figure a dollar_figure deduction for expenses related to mr resser's trading activity was claimed which resulted in the schedule c net_loss of dollar_figure petitioners' taxable_income was computed as follows income or loss item amount wages or salaries interest_income refunds of state taxes schedule c loss schedule e loss consulting director fees schedule a and schedule w deductions exemptions taxable_income dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number this also includes the superior oil corp gains realized in date which were not challenged by respondent mr resser's schedule c loss reduced petitioners' adjusted_gross_income significantly petitioners' federal_income_tax liability was zero in the notice_of_deficiency respondent disallowed mr resser's account qrf tdy stock_option spread losses_and_expenses on the basis that the transactions were not profit motivated at trial respondent contended that mr resser's trades were motivated primarily by tax considerations and were a blatantly obvious attempt to offset all earned wages and other income petitioners argued that mr resser entered into the tdy option transactions to generate a profit and that his tdy option trading constituted a trade_or_business petitioners relied on 92_tc_101 a case involving a registered market maker with the cboe who engaged in tdy option spread transactions similar to mr resser's tdy spreads in resser i we held that the account qrf losses were not deductible under sec_165 because mr resser lacked the requisite profit_motive when he engaged in the transactions with respect to sec_165 we found that mr resser was involved in four distinct income-earning activities during his employment as a risk analyst for traders clearing through rialcor with compensation of dollar_figure his daily activities on behalf of bichon venture partnership his portion of which was reported on schedule e of petitioners' federal_income_tax return his work as a consultant earning dollar_figure and his account rsr qrf activity described as investments on schedule c of petitioners' return we found that mr resser's account qrf trading activity was separate and distinct from his account amr trading for bichon and his other trading-related activities we thus evaluated his account qrf activity separately and held that mr resser's personal trading activity in account qrf was not conducted with the regularity or continuity necessary to consider the activity a trade_or_business our holding was based on the fact that no trading occurred in account qrf from the beginning of date until date for the balance of the year mr resser traded tdy in account qrf on only days establishing only nine spreads additionally mr resser failed to establish whether his tdy trading consumed only a few minutes during the year or a significant portion of several days we concluded that mr resser's insubstantial and infrequent trading in tdy stock_options did not constitute a trade_or_business and that petitioners were not entitled to deduct mr resser's account qrf losses under sec_165 with respect to sec_165 we stated that the court has consistently held that in order to deduct a loss under sec_165 the taxpayer must show that profit was the primary motivation for entering the transaction we then articulated petitioners' burden as one of proving that mr resser executed the tdy stock_option spread transactions primarily for the purpose of obtaining an economic profit independent of tax savings resser v commissioner tcmemo_1991_423 despite mr resser's testimony to the contrary we held that mr resser did not prove that he entered into the tdy transactions at issue primarily for profit we are unpersuaded that mr resser's primary purpose for engaging in stock_option spreads was to make a profit in date mr resser failed to transact any stock_option trades in the rsr account in february mr resser closed out one box spread that he had opened in from march until the end of september mr resser did not enter into any stock_option trades in the newly named qrf account in a 2-week period from september to october mr resser generated losses of dollar_figure from october to december mr resser did not trade in the qrf account on date mr resser established his last spread for the year the december three-way box spread resulted in a net gain of dollar_figure this reduced mr resser's overall qrf trading losses to an amount which exceeded the account rsr qrf trading gains and his wages from rialcor in addition the tdy trading losses resulted in petitioners' paying zero tax for taxable_year mr resser was an experienced sophisticated trader in option transactions with the knowledge and background to make his own trading decisions to execute the loss generating trades mr resser established and used an account other than the one in which he conducted his primary trading activities mr resser was undoubtedly aware of the favorable tax consequences arising from the offset of losses reported on schedule c form_1040 against other income and deferring trading gains to subsequent years mr resser's overall trading pattern also indicates that the transactions were primarily tax- motivated mr resser traded on only days in the qrf account establishing a total of spreads the spreads established on september and october did not close any previously acquired leg and no gains or losses were realized on those dates on date mr resser's trading resulted in the realization of a dollar_figure loss on date mr resser established a butterfly_spread and simultaneously closed an april call leg realizing a loss of dollar_figure on date mr resser's closing of prior transactions resulted in a net_loss of dollar_figure on date mr resser's customer account status report disclosed that he had open positions in his qrf account containing unrealized profits totaling dollar_figure if mr resser would have closed all his positions on october the net economic gain would have been approximately dollar_figure the record indicates that mr resser consistently liquidated his loss legs and left the majority of his profitable legs open until the next taxable_year mr resser's customer account status report for date indicated that the open positions in his account contained unrealized profits of dollar_figure the net gains realized in resulting from the closure of those open option positions as of date totaled dollar_figure resser v commissioner tcmemo_1991_423 petitioners argued that the facts of their case were similar enough to the facts of 92_tc_101 to warrant a decision that mr resser's motivation was the same as the taxpayer's in laureys as mentioned laureys involved a registered market maker with the cboe who engaged in tdy option spread transactions similar to mr resser's tdy spreads in laureys this court found that there was no direct evidence of tax planning or motivation on the taxpayer's part and concluded the taxpayer's primary purpose in engaging in options transactions spread transactions butterflies and specifically the transactions in issue was consistent with and part of his overall portfolio strategy to make a profit thus the transactions had sufficient economic_substance to be recognized for tax purposes see yosha v commissioner f 2d 7th cir affg 87_tc_1087 pincite laureys v commissioner supra pincite as a result we disagreed with the ressers' assertion that the facts of their case were similar to those of laureys and distinguished laureys as follows first we note that the taxpayer in laureys relied almost exclusively on his trading activities in stock_options as his sole source_of_income the taxpayer received practically no other income in contrast petitioners had wages of approximately dollar_figure as well as consulting income in excess of dollar_figure petitioners' need for offsetting tax losses to reduce a substantial amount of taxable_income is apparent moreover with other sources of income it is evident that petitioners were not forced to rely on the tdy trading gains to earn a living the taxpayer in laureys engaged in market making for his own account on a full-time basis in the instant case mr resser entered into just tdy spread transactions on only days for his own account during the year excluding the spread closed out in date mr resser spent the majority of his time as a risk analyst consultant and trading for the bichon venture partnership amr account the taxpayer in laureys traded in at least eight different option classes whereas mr resser traded only tdy stock_options in the qrf account in laureys the taxpayer attempted to vary his strategy behind the trades in his account he was sometimes bullish sometimes bearish and sometimes attempting to capture a dividend mr resser's testimony is that he maintained a bearish strategy with respect to the tdy trades resser v commissioner tcmemo_1991_423 in conclusion we noted that tax benefits of mr resser's option spread strategy so far outweigh ed the economic profit potential that we could not accept mr resser's contention that he was primarily motivated by the desire to earn a profit id consequently we sustained respondent's determination and disallowed the claimed losses from the account qrf tdy stock_option transactions with respect to the sec_6661 addition_to_tax we held that mr resser's principal purpose for the stock_option trading in account qrf was the avoidance of federal_income_tax and therefore the trading activity met the sec_6661 definition of a tax_shelter because we concluded that mr resser had no substantial_authority for the tax treatment of his tdy trading in taxable_year we sustained respondent's determination we likewise sustained respondent's imposition of increased interest under sec_6621 because mr resser's stock_option spread transactions were not entered into for profit and thus any underpayment based on those transactions was attributable to a tax-motivated transaction opinion as mandated by the court_of_appeals for the seventh circuit we must decide whether the claimed losses generated by mr resser's account qrf stock_option spread transactions are grossly_erroneous_items as required by sec_6013 of the innocent spouse provision grossly_erroneous_items are defined in relevant part as any claim of a deduction credit or basis by such spouse in an amount for which there is no basis in fact or law sec_6013 a deduction has no basis in fact when the expense for which it is claimed was never in fact made 86_tc_758 a deduction has no basis in law when the expense even if made does not qualify as a deductible expense under well-settled legal principles or when no substantial legal argument can be made in support of its deductibility 93_tc_355 douglas v commissioner supra pincite the spouse seeking relief need only prove that an item of deduction lacked either a basis in fact or a basis in law but need not prove both see id pincite ordinarily a deduction has no basis in fact or law if it is fraudulent frivolous phony or groundless 992_f2d_1132 11th cir affg 94_tc_126 douglas v commissioner supra pincite whether a claim of deduction is grossly erroneous must be evaluated as of the time of filing of the tax_return 53_f3d_523 2d cir affg in part revg in part and remanding tcmemo_1993_549 the parties do not dispute that the deduction in question had a basis in fact consequently our inquiry is whether the deduction lacked a basis in law mrs resser bears the burden to prove that the loss deduction had no basis in law at the time petitioners filed their federal_income_tax return rule a 542_f2d_421 7th cir mrs resser relies on our holding in resser i to prove that mr resser's stock_option spread losses are grossly_erroneous_items specifically she argues that because we found pursuant to well settled legal principles that mr resser's stock_option trades were not engaged primarily for profit there was no legal basis for deducting the account qrf losses respondent's principal contention is that because the trades were legitimate ie the trades were executed on a regulated exchange and entered into using the open outcry auction method during the regular trading period on the exchange and as recognized by the court in resser i the potential for both in resser i we stated it is uncontested that the potential for profit exists in stock_option spread transactions like those engaged in by petitioner as does the potential for economic loss however the fact that there is a reasonable expectation of profit is not determinative ewing v commissioner t c the relevant test is whether petitioner's primary purpose for entering stock_option spread transactions was for profit we agree with respondent that the tdy trades at issue were not primarily profit continued profit and economic loss exists in transactions like those executed by mr resser there was a basis in law for the deduction when petitioners filed their return profit_motive is required by the provisions of the internal_revenue_code governing the option spread transactions at issue a loss incurred by an individual to be deductible under sec_165 must be incurred_in_a_trade_or_business or incurred in any transaction entered into for profit sec_165 and to be engaged in a trade_or_business a taxpayer must be involved in an activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit groetzinger v 480_us_23 with respect to sec_165 the term for profit has been interpreted to require that the 'nontax profit_motive predominates ' 861_f2d_494 7th cir affg 87_tc_1087 quoting 836_f2d_1274 10th cir revg 84_tc_827 more specifically profit_motive refers to the desire for economic profit independent of tax savings 82_tc_1001 81_tc_210 continued motivated resser v commissioner tcmemo_1991_423 in resser i we held that mr resser's insubstantial and infrequent personal trading activity in account qrf was not conducted with the regularity or continuity necessary for the activity to be considered a trade_or_business mr resser's segregation of his personal trades into a separate_account the methodical closing out of loss legs and the holding open of unrealized_gain legs his trading of tdy options in account qrf on only days of the year the establishment of only tdy option spreads on those days and his need to shelter substantial earned wages and other income also persuaded the court that mr resser was not motivated primarily by profit when he entered the transactions but motivated solely by tax considerations thus as our opinion in resser i makes clear deduction of mr resser's account qrf losses was prohibited by sec_165 and moreover the courts have consistently held that a transaction entered into solely for favorable tax consequences having no commercial legal or profit objective will not be given effect for federal_income_tax purposes see eg 435_us_561 364_us_361 yosha v commissioner supra 752_f2d_89 4th cir affg in part and revg in part 81_tc_184 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir hatheway v commissioner 856_f2d_186 4th cir affd sub nom 864_f2d_93 9th cir affd sub nom 868_f2d_865 6th cir 45_tc_261 affd 379_f2d_252 2d cir it was thus under well- settled legal principles that we denied petitioners' deduction for the losses generated by mr resser's account qrf option spread transactions on brief respondent cites two cases to support a finding that despite our holding in resser i that mr resser lacked the requisite profit_motive the claimed option losses are not grossly_erroneous_items each however is distinguishable from the instant case see 98_tc_28 london options commodity_straddle tax_shelter initially sanctioned by several internal_revenue_service private letter rulings anthony v commissioner tcmemo_1992_133 no evidence presented by taxpayer other than statutory_notice_of_deficiency to prove that disallowed losses from computer-leasing activity which were eventually the subject of a compromise settlement between the internal_revenue_service and the investors were grossly erroneous respondent also makes much of our discussion in resser i where with regard to the sec_6661 addition_to_tax we stated sec_1 a income_tax regs provides that the substantial_authority standard is stricter than the reasonable basis standard the regulation also states that a position with respect to the tax treatment of an item that is arguable but fairly unlikely to prevail in court would satisfy a reasonable basis standard but not the substantial_authority standard in the instant case petitioners rely heavily on laureys v commissioner t c to support the position that mr resser's trading was profit motivated although we think mr resser's position is arguable the facts in laureys are materially distinguishable from those of this case therefore mr resser's position might arguably satisfy the reasonable basis standard but falls short of satisfying the substantial_authority standard resser v commissioner tcmemo_1991_423 we disagree with respondent that this mandates a finding that there was some basis in law for the account qrf loss deduction in 92_tc_101 there was no direct evidence of tax planning or motivation on the part of the taxpayer our statement in resser i indicates that mr resser relied on laureys with respect to the account qrf losses because the possibility of profit does exist in these types of transactions however as we found in resser i mr resser's pattern of trading in account qrf clearly demonstrated his lack of a profit_motive despite what respondent refers to as the economic viability and legality of the option spread transactions at issue mr resser's account qrf transactions were neither conceived nor executed with the dominant objective of making a profit mr resser a sophisticated and experienced trader designed his trades to produce a loss he engaged in trades on only days in the taxable_year and generated enough losses to offset almost completely both his and his wife's taxable_income from other sources mr resser's pattern of trading reveals that he received what he sought--tax benefits to offset other income mr resser's activities with respect to account qrf were fundamentally a tax_shelter as such the losses attributable thereto were not deductible under well- settled legal principles accordingly the deduction derived from the account qrf option spread losses constitutes a grossly erroneous item as required by sec_6013 we have considered all of respondent's arguments and to the extent not discussed above find them to be without merit to reflect the foregoing an appropriate order and decision will be entered
